Title: To James Madison from Daniel Carroll, 23 April 1791
From: Carroll, Daniel
To: Madison, James


My dear Sir
George Town Apl. 23d. 1791
Yr. favor of the 10th Instant came to hand. The Commissioners were then met to take deeds from the parties according to the articles I inclosd to you. There occur’d a dificulty—some of the parties were of opinion that the lines of the propos’d city shou’d not contain more than within the Limits expresd by the president at the time of the accomodation (abt 4000 Ac[r]es), others contended that the president had a Claim by the words in the article “all the Land which he shoud think proper for the federal City,” to such parts as might be ceded beyond the Limits first expressd. No particular instructions being left, the Commissioners thought it proper to write to the president. You will see this attempt was not to cramp what was agreed too, but to enlarge it. Majr L’Enfant proceeds. The President has appointed to meet us on the 27th of June. By that time he expects Majr. L’Enfant will be ready agreably to his instructions with a discription of the grounds within the City—it is probable some plans of the City and the public buildings may be then exhibited. It is the Presidents Wish that a plan of the City may be publishd in time to Commence a sale of some Lotts abt a fortnight before the meeting of Congress, so that the Southern members who may chuse to purchase may take it in their way, & time be allow’d for any of the Northern Members who may chuse to come down. You have read in the papers that it is expected the sales of the Lotts will produce at least £300[,]000—for public use. This with the grants from Virga & Maryland will amt to near a Million of dollars. The produce from the sale of the public property will certainly be very productive, some of opinion, considerably more so than what has been mentiond.
The extension of the Location to comprehend Alexandria & below the E Branch was very judicious And important for reasons which must strike yr. mind. Besides those important considerations, you will be exceedingly pleas’d at the numerous & various beautifull prospects within the jurisdiction far beyond what I imagind untill this Event drew my particular attention. In point of Health, on rideing over the ground the most inveterate prejudice must be done away. Considerable Change of property has allready taken place; as high as £30 ⅌ Acre since the accomodation of the parties has been given for Land some of which must lay on the outlines of the Town, & none of it on the water; the ½ refund will Stand in to the purchaser £60 ⅌ Acre. Several purchases have been made. This Matter appears to be taking a deep root. The Hopes of the adversaries to it must diminish, as Confidence among ourselves encreases.
I shou’d be sorry to be out of the way on yr. return—fail not to let me know in good time before hand when you expect to be at George Town. Nothing will I hope happen to prevent us from haveing the pleasure of yr. Compy. for some time.

I have made all the enquirys in my power respecting the Census. I fear this business is not conducted in the manner, the importance of it requires. Maryland will however have 9 Members, possibly 10.
You will readily suppose that in the circle I have chiefly been in the seat of Govt. excludes all other political subjects, excepting in some very confidential conversations, which must be postpond to our meeting. I beleive however that the excise will not occasion any considerable agitation in this State.
The prospect of advantages to individuals from the Bank, not only as Stock Holders, but by introduceing a circulating paper money will have great force in supporting that Measure.
Present my respectfull compts. to Mr Jefferson—& to All the family at Mrs House. You will do me justice in beleiving that I am allways & Sincerely, My dear Si⟨r,⟩ yr. very afftn. & Obe⟨dt. servt.⟩
Danl Carroll
P S. It was agreed but omitted to have an article in the writeing I sent you giveing the President a power to make regulations respecting the buildings &ca. It is inserted in the deeds to be signd.
